     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 1 of 10



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                    §
               Plaintiff,                    §
     v.                                      §          CIVIL ACTION NO.
                                             §
$413,226.25 IN U.S. CURRENCY;                §
2010 MERCEDES BENZ S65 AMG                   §
      VIN: WDDNG7KB2AA338316;                §
$2,136.29 SEIZED FROM BBVA                   §
      COMPASS ACCOUNT *7062;                 §
$9,665.21 SEIZED FROM BBVA                   §
      COMPASS ACCOUNT *9987;                 §
$5,224.28 SEIZED FROM BBVA                   §
      COMPASS ACCOUNT *9754;                 §
$4,764.50 SEIZED FROM BBVA                   §
      COMPASS ACCT *8960;                    §
$3,559.05 SEIZED FROM BBVA                   §
      COMPASS ACCT *4014;                    §
$22,135.94 SEIZED FROM BBVA                  §
      COMPASS ACCT *0218;                    §
$12,911.51 SEIZED FROM BBVA                  §
      COMPASS ACCT *0658;                    §
ASSORTED JEWELRY;                            §
$191,816.46 SEIZED FROM JP                   §
     MORGAN CHASE BANK *3529;                §
$1,658.97 SEIZED FROM JP MORGAN              §
      CHASE BANK *2452;                      §
                   Defendants.               §

              VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America files this action for forfeiture and alleges upon

information and belief:

                                     Nature of Action

      1.     This is an action to forfeit property to the United States.
     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 2 of 10



                                  Jurisdiction and Venue

      2.      This Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

      3.      Venue is proper in the Southern District of Texas under 28 U.S.C. §§ 1355,

1391, and 1395.

                                    Defendants in Rem

      4.      The Defendant Properties are:

           a) $413,226.25 in U.S. Currency;

           b) 2010 Mercedes-Benz S65 AMG, VIN: WDDNG7KB2AA338316;

           c) $2,136.29 seized from BBVA Compass Bank checking account *7062;

           d) $9,665.21 seized from BBVA Compass Bank savings account *9987;

           e) $5,224.28 seized from BBVA Compass Bank checking account *9754;

           f) $4,764.50 seized from BBVA Compass Bank checking account *8960;

           g) $3,559.05 seized from BBVA Compass Bank checking account *4014;

           h) $22,135.94 seized from BBVA Compass Bank checking account *0218;

           i) $12,911.51 seized from BBVA Compass Bank savings account *0658;

           j) Assorted Jewelry valued at $14,900.00;

           k) $191,816.46 seized from JP Morgan Chase Bank checking account *3529;
              and
           l) $1,658.97 seized from JP Morgan Chase Bank checking account *2452.

The Defendant Properties were seized on or between January 30, 2019, and will remain in

the custody of the United States Marshal Service of the Southern District of Texas.


                                              2
     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 3 of 10



                               Statutory Basis for Forfeiture

       5.     Title 21 U.S.C. § 881(a)(6) provides for the forfeiture of money and other

things of value furnished or intended to be furnished in exchange for a controlled substance,

all proceeds traceable to such an exchange, and all moneys used or intended to be used to

facilitate a violation of the Controlled Substances Act. Underlying violations of the Act

include 21 U.S.C. § 841 (Distribution of Controlled Substances) and 21 U.S.C. § 846

(Conspiracy to Distribute Controlled Substances).

       6.     Title 21 U.S.C. § 984 provides for the forfeiture of funds found in the same

place or account as the property involved in the offense that is the basis for the forfeiture

so long as the action is commenced within one year from the date of the offense. Section

984 excused the government from the tracing requirement with respect to such funds.

                                           Facts

Continuous Medical Care and Rehabilitation Services, LLP

       7.     Continuous Medical Care and Rehabilitation Services, LLP (hereinafter

“Continuous”), located at 1135 Edgebrook A, Houston, Texas 77034, was a pain

management clinic that operated as a “pill mill”. Continuous also operated at three

previous locations including 7227 Fannin, Suite 101, Houston Texas 77030, 5600 S.

Willow Drive, Suite 201, Houston, Texas 77035, and 8313 Southwest Freeway, Suite 240,

Houston, Texas.




                                             3
     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 4 of 10



       8.         Ashley McCain (hereinafter “McCain”) and her husband John Sims

(hereinafter “Sims”) were the owners of Continuous. Dr. Stephen Smith (hereinafter “Dr.

Smith”) worked as the prescribing physician at Continuous.

       9.         Continuous prescribed controlled substances to various persons, including

Schedule II oxycodone and hydrocodone and Schedule IV carisoprodol, without a

legitimate medical purpose and outside the scope of professional practice. Oxycodone,

hydrocodone and carisoprodol are highly addictive controlled substances. Continuous

illegally prescribed controlled substances from on or between May of 2017 to on or about

January 2019, through its owners McCain and Sims, and Dr. Smith.

       10.        Continuous relied on “crew leaders” to bring patients to the clinic. A “crew

leader” is someone who recruits and transports people to the clinic, often pays for their

visits and prescriptions, and subsequently takes control of their prescription drugs to divert

and sell to street-level drug dealers or to others for profit. The “crew leader” pays the

people he recruits a small fee for acting as clinic patients.

       11.        Continuous exhibited several characteristics indicative of a clinic dispensing

prescriptions for controlled substances without a legitimate medical purpose, including:

             a.   Patients paid a set fee in cash before seeing a doctor
             b.   Patients paid the fee regardless of the reason for visiting the clinic
             c.   No credit cards or insurance payments were accepted
             d.   There were no exterior signs on the clinic
             e.   The clinic used recruiters to bring patients in
             f.   Continues issued an inordinate number of prescriptions for oxycodone
             g.   The majority of prescriptions for oxycodone were for 120 pills
             h.   The clinic was not licensed as a pain management clinic in the State of Texas
             i.   Security guards vetted persons entering the clinic



                                                 4
     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 5 of 10



Controlled Substances for Cash

      12.     There is reason to believe that Continuous, through McCain and Sims, sold

oxycodone, hydrocodone and carisoprodol, prescribed by Dr. Smith, for cash, much of

which was deposited in the business bank accounts belonging to each of them.

      13.    The Prescription Monitoring Program (“PMP”) is a database of all reported

prescriptions for controlled substances that are issued and dispensed in Texas. The Texas

Department of Public Safety (“DPS”) maintained the database until September 1, 2016,

after which the Texas State Board of Pharmacy (“TSBP”) took over. The PMP data is

self-reported by pharmacies and searchable by provider, patient, and pharmacy.

      14.    Investigators reviewed Dr. Smiths’s PMP prescribing history from March 1,

2017 to November 30, 2018. According to PMP data, Dr. Smith prescribed carisoprodol

with either hydrocodone or oxycodone to most patients. Together, the prescriptions for

carisoprodol, hydrocodone, and oxycodone, made up approximately 97% of the controlled

substances Dr. Smith prescribed. Hydrocodone and oxycodone accounted for roughly half

of that 97%, while carisoprodol accounted for roughly the other half, indicating that Dr.

Smith prescribed carisoprodol and either hydrocodone or oxycodone together. Dr. Smith

prescribed approximately 2,233,581 dosage units of hydrocodone, hydrocodone and

carisoprodol while employed at Continuous.

      15.    Investigators also compared Dr. Smith’s controlled substance prescriptions

in February 2017 to those in February 2018 – at or near the time, he changed his DEA

registration information and became associated with Continuous. According to PMP data,



                                             5
     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 6 of 10



Dr. Smith issued approximately 120 prescriptions for controlled substances in February

2017, compared to approximately 1,032 prescriptions for controlled substances in February

2018, which represents a 760% increase in prescriptions for controlled substances.

According to PMP data, Dr. Smith did not prescribe any controlled substances prior to

February 2017.

      16.       Between February 2017 and January 2019, Dr. Smith filled 5,106

prescriptions for 609,472 dosage units of oxycodone; 6,425 prescriptions for 758,348

dosage units of hydrocodone; and 10,367 prescriptions for 931,134 dosage units of

carisoprodol.

      17.       Sims and McCain, husband and wife, hired Dr. Smith to work at the clinic.

Under their ownership and supervision, Continuous prescribed 20-50 prescriptions each

day and charged $500.00 for oxycodone prescriptions and $275 for hydrocodone

prescriptions. Based on the amount of prescriptions and price per prescriptions issued

between February 2017 and January 2019, it is believed that Continuous generated over

$4,000,000.00 in revenue. The clinic accepted cash payments only.

      18.       On January 29, 2019, investigators searched Sims’ and McCain’s residence

and seized a total of $413,226.25 in U.S. currency. Investigators also seized a 2010

Mercedes Benz S65 AMG (Vin: WDDNG7KB2AA338316) and assorted jewelry from the

residence. On or about the same date, investigators seized funds belonging to Sims and

McCain from seven BBVA Compass back accounts in the following amounts: $2,136.29;

$9,665.21; $5,224.28; $4,764.50; $3,559.05; $22,135.94; and $12,911.51. The property

and money seized from Sims and McCain constitute proceeds from illegal drug trafficking.

                                             6
     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 7 of 10



      19.    On or about January 29, 2019, investigators seized $191,816.46 and

$1,658.97 from JP Morgan Chase Bank accounts belonging to Dr. Smith. The money

seized from Dr. Smith constitutes proceeds from illegal drug trafficking.

The Defendant Properties are Subject to Forfeiture

      20.    Criminal proceeds generated by Continuous for the controlled substance

transactions kept in a safe at the Sims and McCain residence and also deposited into bank

accounts at BBVA Compass savings and checking accounts controlled by Sims and

McCain and Dr. Smith. Criminal proceeds generated by Continuous were also deposited

into bank accounts at JP Morgan Chase Bank controlled by Dr. Smith. Each Defendant

Property listed below is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) as the

proceeds of controlled substance transactions in violation of 21 U.S.C. §§ 841 and 846:

        a) Defendant $2,136.29 seized from BBVA Compass Bank checking account
           *7062 which contained criminal proceeds of controlled substance transactions;

        b) Defendant $9,665.21 seized from BBVA Compass Bank savings account
           *9987 which contained criminal proceeds of controlled substance transactions;

        c) Defendant $5,224.28 seized from BBVA Compass Bank checking account
           *9754 which contained criminal proceeds of controlled substance transactions;

        d) Defendant $4,764.50 seized from BBVA Compass Bank checking account
           *8960 which contained criminal proceeds of controlled substance transactions;

        e) Defendant $3,559.05 seized from BBVA Compass Bank checking account
           *4014 which contained criminal proceeds of controlled substance transactions;

        f) Defendant $22,135.94 seized from BBVA Compass Bank checking account
           *0218 which contained criminal proceeds of controlled substance transactions;

        g) Defendant $12,911.51 seized from BBVA Compass Bank savings account
           *0658 which contained criminal proceeds of controlled substance transactions;


                                            7
     Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 8 of 10



        h) Defendant $191,816.46 seized from JP Morgan Chase Bank checking account
           *3529 which contained criminal proceeds of controlled substance transactions;
           and

        i) Defendant $1,658.97 seized from JP Morgan Chase Bank checking account
           *2452 which contained criminal proceeds of controlled substance transactions.

       21.    Each of the additional Defendant Properties listed below is subject to

forfeiture pursuant to 21 U.S.C. § 881(a)(6) as property furnished or intended to be

furnished in exchange for a controlled substance, or as property constituting or traceable

to the proceeds of controlled substance transactions, all in violation of 21 U.S.C. §§ 841

and 846:

        j) $413,226.25 in U.S. Currency seized from Sims’ and McCain’s residence;

        k) 2010 Mercedes-Benz S65 AMG, VIN: WDDNG7KB2AA338316, seized from
           Sims and McCain; and,

        l) Assorted Jewelry valued at $14,900.00, seized from Sims and McCain
           residence.

                     NOTICE TO ANY POTENTIAL CLAIMANTS

       YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant

Property which is subject to forfeiture and want to contest the forfeiture, you must file a

verified claim which fulfills the requirements set forth in Rule G of the Supplemental Rules

of Admiralty or Maritime Claims and Asset Forfeiture Actions. The verified claim must

be filed no later than thirty-five days from the date this Complaint has been sent in

accordance with Rule G(4)(b).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must

be filed no later than twenty-one (21) days after filing the claim. The claim and answer


                                             8
      Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 9 of 10



must be filed with the United States District Clerk for the Southern District of Texas at

United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002, and a copy must be

served upon the undersigned Assistant United Sates Attorney at the United Sates

Attorney’s Office, 1000 Louisiana, Suite 2300, Houston, Texas 77002.


                                    Relief Requested

       The United States requests a judgment of forfeiture forfeiting the Defendant

Properties to the United States with such other relief to which the United States may be

entitled.

                                         Respectfully submitted,

                                         RYAN K. PATRICK
                                         United States Attorney

                                  By:    s/Abe Martinez
                                         Abe Martinez
                                         Assistant United States Attorney
                                         United States Attorney’s Office
                                         Southern District of Texas
                                         1000 Louisiana, Suite 2300
                                         Houston, TX 77002
                                         (713) 567-9349 (office)
                                         abe.martinez@usdoj.gov




                                           9
Case 4:19-cv-02711 Document 1 Filed on 07/23/19 in TXSD Page 10 of 10
